Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Wathen on 03/15/2022.
The application has been amended as follows: 
In the claims (as submitted on 03/09/2022):
Claim 15 has been replaced with:
15. (Currently Amended) A gearbox of a wind power plant for a wind turbine, comprising:
a sun gear couplable to a rotor of a wind power plant and arranged rotatably about a rotor axis;
a plurality of satellite units, each satellite unit comprising two gear shafts and a output shaft, the two gear shafts respectively in engagement with the sun gear and the output shaft; and
a plurality of generators, each generator being associated with one of the plurality of satellite units;

each of the output shafts being in engagement with the respective two gear shafts and being couplable with the associated satellite unit, and each of the generators being driven by the respective satellite unit;
a gearbox casing, wherein the sun gear is rotatably arranged within the gearbox casing and the plurality of satellite units are releasably arranged at the gearbox casing; and
wherein the gearbox casing is formed rotatably about the sun gear.
Claim 17 has been cancelled.
On line 1 of claim 18, the recitation “claim 17” has been changed to - - claim 15 - -.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art taken as a whole neither discloses nor renders obvious the claimed combination comprising the amendments as presented in the claims submitted on 03/09/2022 and the examiner’s amendment above. More particularly none of the prior art alone or in combination disclose the totality of the limitations as now required by the independent claims. Any modification of the existing gearboxes in the prior art to provide the functional/structural relationships now claimed would likely destroy the references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS C DIAZ/Primary Examiner, Art Unit 3656